Title: To Thomas Jefferson from George Jefferson, 20 January 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 20th. Janr. 1800.

On presenting your order in favor of Mr. Barnes at the Office of the Treasurer of the James River Company, we were informed he was out of Town and that they could not ascertain to a certainty the sum due Mr. Short; for which reason they requested I would hold the order until Mr. P.s return, as they expect him in about a week. The sum however which they think due is £127–16–8—£74–5– being principal, and £53–11–8 Interest.
Mr. Wardrop being in England I have written to Mr. Gordon that I will pay him the sum you direct
I am Dear Sir Your Very humble servt.

Geo. Jefferson

 